AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                     FILED
                                                                                                                          Ff:B 1 l 2019
                                        UNITED STATES DISTRICT COUR
                                                                                                                  CLERI'\. L. 5 :;.sr;;.:-" u~·
                                           SOUTHERN DISTRICT OF CALIFORNIA                                     SOUTHERN Uc~7"'l1CJ o      ·' "OR"<J.:.
                                                                                                               BY '·     :;,. ''''           DE"l.ITY
              UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL                       cAs
                                   v.                                       (For Offenses Committed On or After November 1, 1987)


            MIGUEL ANGEL SOLIS-GAVIA (1)                                       Case Number:          l 9CR0285-L

                                                                            KEITH RUTMAN
                                                                            Defendant's Attorney
REGISTRATION NO.                   81987298
D -
THE DEFENDANT:
IZ!   pleaded guilty to count(s)         ONE OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                     Nature of Offense                                                                            Number(s)
18 USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                                   I
                                    ENTRY DOCUMENTS




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                    dismissed on the motion of the United States.

      Assessment : $100 - WAIVED


      JVTA Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
!!I   No fine                   D Forfeiture pursuant to order filed                                                      , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                                    19CR0285-L
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                MIGUEL ANGEL SOLIS-GAVIA ( 1)                                            Judgment - Page 2
CASE NUMBER:              19CR0285-L

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the folloY.ing recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
             on or before
             as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR0285-L
